Citation Nr: 0940532	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied service connection claim for tinnitus.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1953 to March 1958.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.    


FINDINGS OF FACT

1.	The RO denied the Veteran's original service connection 
claim for tinnitus in an unappealed June 2003 rating 
decision.          

2.	The Veteran filed a claim to reopen his service connection 
claim for tinnitus in March 2006.      

3.	In the July 2006 rating decision currently on appeal, the 
RO denied the Veteran's claim to reopen his service 
connection claim.    

4.	VA has not received new and material evidence to reopen 
the Veteran's service connection claim for tinnitus.    


CONCLUSIONS OF LAW

1.	A June 2003 RO rating decision that denied the Veteran's 
service connection claim for tinnitus is final.  38 U.S.C.A. 
§ 7105 (2002); 38 C.F.R. § 20.200 (2009).   

2.	New and material evidence has not been received to reopen 
the Veteran's claim of service connection for tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claim, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
to the Veteran dated in May 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, VA informed the Veteran 
of the elements of his claim to reopen, and of the evidence 
necessary to substantiate the claim.  See Kent v. Nicholson, 
20 Vet. App 1 (2006) and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from 
the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA notified the Veteran prior to the July 2006 decision that 
denied his claim.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA obtained medical records relevant to 
this appeal.  

The Board notes that VA did not provide the Veteran with a VA 
compensation examination for the claim to reopen.  But the 
Board finds such assistance unnecessary here - VA does not 
have a duty to provide the Veteran with medical examination 
and opinion in response to a claim to reopen as it is the 
Veteran's responsibility in such a claim to generate new and 
material evidence that would warrant a reopening of the 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) 
(upholding validity of 3.159(c)(4)(C)(iii) and finding that, 
"without the introduction of new and material evidence, VA 
is not required to provide a medical examination or 
opinion").  See also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  




II.  The Claim to Reopen the Claim for Service Connection

In a June 2003 rating decision, the RO denied the Veteran's 
claim for service connection for tinnitus.  The Veteran did 
not appeal that decision.  Thus, the June 2003 rating 
decision became final.  See 38 U.S.C.A. § 7105(c). 

The Veteran attempted to reopen his service connection claim 
in March 2006.  In the July 2006 rating decision on appeal, 
the RO determined that a reopening was not appropriate here 
given the lack of new and material evidence supporting the 
claim for service connection.  For the reasons set forth 
below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2009).  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  If 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  As such, to address the merits of the Veteran's 
underlying service connection claim here, the Board must 
first decide whether VA has obtained new and material 
evidence since the final June 2003 rating decision which 
denied the Veteran's service connection claim for tinnitus.    

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final June 2003 rating decision 
with the evidence obtained since then.  

At the time of the June 2003 rating decision, the record 
contained statements from the Veteran alleging that his 
tinnitus had been caused by exposure to weapons fire, private 
treatment records dated between 1998 and 2002 which indicate 
diagnosis and treatment for hearing loss and an ear 
infection, and a May 2003 VA compensation audiology 
examination report and opinion in which the VA examiner found 
the Veteran's tinnitus likely unrelated to service.  

The evidence in June 2003 indicated that the Veteran had 
tinnitus.  But the record did not contain medical evidence of 
a nexus between the tinnitus and service.  See 38 C.F.R. § 
3.303.  As such, the RO denied the Veteran's claim.  Again, 
that June 2003 decision became final.  It is therefore not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is 
relevant evidence that has been added to the record since the 
final June 2003 rating decision.  Since that decision, the 
relevant evidence that VA has received consists of additional 
statements from the Veteran claiming that his tinnitus had 
been caused by weapons fire during service, and VA treatment 
records, dated between January 2005 and March 2007, which do 
not refer to tinnitus.  This is certainly new evidence in the 
claims file.  It has been included in the claims file since 
the June 2003 final rating decision.  But the Board finds 
that none of this new evidence is material.  None of the 
evidence relates to the central unestablished fact necessary 
to substantiate the Veteran's service connection claim here - 
that the Veteran's current tinnitus relates medically to his 
service.  In short, none of the new evidence is evidence from 
a medical professional specifically addressing the Veteran's 
situation, and specifically stating that the Veteran's 
service relates to his current tinnitus.  See Pond v. West, 
12 Vet. App. 341, 346 (1999) (generally, to establish service 
connection for a disability, a claimant must submit evidence 
of a current disability, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and medical evidence of 
a nexus between the current disability and the in-service 
disease or injury).  

Accordingly, the claim to reopen the service connection claim 
for tinnitus is denied.  As the preponderance of the evidence 
is against the Veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed the Veteran's statements 
here.  While his statements may be viewed as evidence, the 
Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the statements alone are insufficient to prove the 
Veteran's claim.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

New and material evidence to reopen the Veteran's service 
connection claim for tinnitus has not been received, and the 
appeal is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


